Mb. Justice Creighton delivered the opinion of the court. Appellants sued out a writ of attachment against appellee in the Circuit Court of St. Clair county and caused the same to be levied on certain real estate. Upon the trial of the case the court rendered judgment in favor of appellants for the sum of $141.42, found the issues upon the attachment in favor of appellee and rendered judgment on that finding. From the judgment appellants have perfected an appeal to this court, and fully complied with all the rules of this court with respect thereto. Appellee has filed no brief, therefore the judgment of the Circuit Court as to the attachment is reversed, under Buie 27 of this court, and remanded. Reversed cmd remanded.